DETAILED ACTION
Attorney’s Docket Number: 0941-4108PUS2
Filing Date: 4/22/2020
Claimed Priority Date: 09/27/2019 (PRO 62/906,909) 
Applicant(s): Yu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 09/15/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elections without traverse of Group I Invention (directed to a semiconductor structure), and of Species 1 (reading on Figs. 5A and 6A), in the reply filed on 09/15/2021, is acknowledged. Applicant cancelled claims 15-20, added new claims 21-26, and indicated that claims 1-4, 6-13, and 21-26 read on the elected Species. The examiner agrees. 
Independent claims 1, 11, and 21 are allowable. The restriction requirement between Species 1-3 , as set forth in the Office action mailed on 08/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, pending in this application are claims 1-14 and 21-26. 

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 3 recites the limitation “the second metal hump has a convex top surface and a plane bottom surface each of which has an area greater than a top surface area.” in L. 3-4. It is unclear to which feature’s top surface area the limitation is referring to, thus rendering the claim indefinite. For the purpose of examination, the claim will be construed as reciting -- the second metal hump has a convex top surface and a plane of the second metal via--, as best understood by the examiner in view of the original disclosure.
Claim 22 recites the limitation “the first metal hump and the metal bump” in L. 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the first metal hump and the second metal hump--, in accordance with the claim language introduced in claim 21, L. 7 “a second metal hump”. 
Claim 23 recites the limitation “the first metal bump from the second metal bump” in L. 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the first metal hump and the second metal hump --, in accordance with the claim language introduced in claim 21, L. 7 “a first metal hump and a second metal hump”.
Claim 24 recites the limitation “the first metal bump, and the second metal bump” in L. 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- the first metal hump, and the second metal hump --, in accordance with the claim language introduced in claim 21, L. 7 “a first metal hump and a second metal hump”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.














Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

New claim 25 recites “each of the first conductive feature and the second conductive feature has a convex top surface”. However, the disclosure as filed only supports metal humps having a convex top surface, which are distinct from the “conductive features” recited in claim 21, from which claim 25 depends. Accordingly, the limitations of new claim 25 are directed to new matter. The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). 
To overcome the rejection supra, the examiner suggests amending the claim to -- each of the first metal hump and the second metal hump has a convex top surface--, in accordance with the original disclosure.

EXAMINER’S AMENDMENT















This application has been placed in condition for allowance in view of an authorized Examiner’s Amendment, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment of claims 3 and 22-25 was given in a telephone interview with Mr. Greg Hsu (Reg. No. 61,007) on 12/09/2021.
The application has been amended as follows:
In the Claims:
Amend Claim 3, L. 3-4 to:
“…, and the second metal hump has a convex top surface and a plane bottom surface each of which has an area greater than a top surface area of the second metal via.”
Amend Claim 22, L. 3 to:
“…
a conductive liner separating the metal line from the first metal hump and the second metal hump”.
Amend Claim 23 to:
“ The semiconductor device structure as claimed in claim 22, wherein the conductive liner separates the first metal hump from the second metal hump”.
Amend Claim 24, L. 3-4 to:
“ …
a third insulating layer formed over the second insulating layer, wherein the conductive liner, the metal line, the first metal hump, and the second hump are formed in…”


Amend Claim 25, L. 1-2 to:
“ The semiconductor device structure as claimed in claim 21, each of the first metal hump and the second metal hump has a convex top surface and …”
In the Title:
Replace the Title with -- Via structure having a Metal Hump for Low Interface Resistance--.

Allowable Subject Matter


























Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to disclose or suggest a semiconductor device structure, comprising: a first metal hump surrounded by the second insulating layer and connected to a top surface of the first metal via, wherein the first metal hump covers a portion of the first insulating layer adjacent to the first metal via; a metal line formed in the second insulating layer and electrically connected to the first metal via; and a conductive liner covering the first metal hump and separating the metal line from the second insulating layer and the first metal hump.
Regarding Claim 11, the prior art of record fails to disclose or suggest a semiconductor device structure, comprising: a first metal hump and a second metal hump respectively connected to a top surface of the first metal via and a top surface of the second metal via; a first metal line and a second metal line respectively electrically connected to the first metal via and the second metal via; a first conductive liner 
Regarding Claim 21, the prior art of record fails to disclose or suggest a semiconductor device structure, comprising: a first conductive feature and a second conductive feature formed on a first insulating layer and adjacent to each other; a first metal hump and a second metal hump respectively capping a top surface of the first metal via and a top surface of the second metal via; and a metal line covering the first metal hump and the second metal hump.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Examiner’s Comments: The closest prior art (Clevenger et al., US2017/0263557) discloses a FinFET transistor having a contact feature with an increased surface area interface portion, comprising a first portion 20 connected to a S/D of fin 5, and a rounded second portion 25 connected to an interlevel contact 37 (see, e.g., Fig. 6 and Par. [0062]). However, the interlevel contact 37 extends through the interlevel dielectric layer 31 into direct contact with the selectively formed contact region 25. Therefore, The prior art fails to disclose the arrangement of features identified in the claims supra.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose FinFETs with contact features having some aspects of the instant inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814